UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-1165


BERTHA L. CUMMINGS,

                  Plaintiff – Appellant,

             v.

EDDIE N. MOORE, JR., President, Virginia State University;
JANET DUGGER, Virginia State University Police Department;
MICHAEL C. WALLACE, Virginia State University Police
Department; RANDY SYKES, Virginia State University Police
Department; TROY COVINGTON, Virginia State University Police
Department; MELVIN C. JONES, Virginia State University
Police Department,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:08-cv-00579-JRS)


Submitted:    April 20, 2009                  Decided:   June 4, 2009


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bertha L. Cummings, Appellant Pro Se. Ronald Nicholas Regnery,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bertha L. Cummings appeals the district court’s order

granting Defendants’ motion to dismiss her sexual harassment and

retaliation    claims,    in      violation    of   Title    VII    of    the   Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17

(2000), and the Virginia Human Rights Act, Va. Code Ann. §§ 2.2-

3900 to 2.2-3902 (2008), as well as her state law tort claims.

We   have   reviewed   the     record    and    find    no   reversible         error.

Accordingly, we deny Cummings’ motion for appointment of counsel

and affirm the district court’s order.                 See Cummings v. Moore,

No. 3:08-cv-00579-JRS (E.D. Va. Jan. 26, 2009).                          We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in    the   materials     before      the    court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                         2